Citation Nr: 1805502	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  13-12 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Veteran represented by:	Brian Marlowe, Attorney


ATTORNEY FOR THE BOARD

C. Davidoski, Associate Counsel






INTRODUCTION


The Veteran was a member of the Army National Guard and had active military service from October 2004 to January 2006 and from May 2009 to July 2010.  He also had a period of active duty for training (ACDUTRA) from October 1991 to May 1992.  His decorations include the Combat Action Badge.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Indianapolis, Indiana Regional Office (RO) of the Department of Veterans Affairs (VA). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has an acquired psychiatric disorder related to his deployments to Iraq in active service.  

The Veteran was afforded a VA examination in August 2010, within a month of separating from active service.  The VA examiner diagnosed the Veteran with a depressive disorder and broadly stated that it was not related to service.  The examiner provided no explanation in reaching his conclusion that the Veteran's depressive disorder was not service related.  The Board finds this conclusory opinion inadequate, and a new VA psychiatric examination is necessary to address the service connection of the Veteran's depressive disorder.

Further, at the August 2010 VA examination, the examiner opined that the Veteran did not meet the criteria for a PTSD diagnosis per the DSM-IV criteria.  However, effective March 19, 2015, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replaced them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM 5). See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The provisions of the final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  As the Veteran's case was not certified to the Board until December 2015, the DSM 5 applies to his psychiatric disability claim.

There is no VA examination addressing whether the Veteran meets the criteria for a PTSD diagnosis per the DSM 5 criteria.  As the current 38 C.F.R. § 4.125 requires diagnoses to conform to the DSM 5 and the criteria for a PTSD diagnosis in the DSM-IV and DSM 5 are not identical nor substantially similar, the VA examiner should determine whether the Veteran, at any point during the pendency of this appeal, met the criteria for a diagnosis of PTSD using the DSM 5 criteria. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination with a VA psychiatrist or psychologist.  The examiner should diagnose any acquired psychiatric disability using the DSM 5, to include PTSD and depressive disorder.  

A) If PTSD pursuant to the DSM 5 is found, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or greater likelihood) that the Veteran's PTSD was caused by his military service.  Why or why not? In so doing, the examiner should identify the in-service stressor the diagnosis is based on or explain why PTSD should be considered to be the result of the Veteran's fear of hostile military or terrorist activity.   

B) If an acquired psychiatric disorder other than PTSD, to include depressive disorder, is found, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or greater likelihood) that such disability began during service or was otherwise caused by his military service.  Why or why not? 

In answering the above questions, the examiner should specifically consider the Veteran's statements in support of his claim, and his stressor statements, which are to be presumed true if related to combat given the Veteran's receipt of a Combat Action Badge.  

2.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




